           Case 3:20-cv-00481-VAB Document 27 Filed 07/08/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

---------------------------------------------------------------------X
CASEY BERNARD,

                          Plaintiff,                                     Docket No.: 3:20-cv-481 (VAB)
v.

YALE UNIVERSITY and
YALE UNIVERSITY SCHOOL OF MEDICINE,

                          Defendants/Apportionment Plaintiffs,

v.

UNITED STATES OF AMERICA and
GCO ENTERPRISES, LLC,
                                                                         July 8, 2020
                           Apportionment Defendants
---------------------------------------------------------------------X


                                  DEMAND FOR A TRIAL BY JURY

        The plaintiff Casey Bernard hereby demands a trial by jury in the above matter, as to all

issues so triable.

                                            PLAINTIFF
                                            CASEY BERNARD


                                            /s/ Clifford J. Grandjean
                                            Clifford J. Grandjean, Esq.
                                            Bar No. ct06362
                                            Kennedy, Johnson, Schwab & Roberge, LLC
                                            555 Long Wharf Drive, 13th Floor
                                            New Haven, CT 06511
                                            Tel (203) 865-8430
                                            cgrandjean@kennedyjohnson.com
         Case 3:20-cv-00481-VAB Document 27 Filed 07/08/20 Page 2 of 2



                                      CERTIFICATION

        I hereby certify that on July 8, 2020, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent via
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.



                                              /s/ Clifford J. Grandjean
                                              Clifford J. Grandjean, Esq.
